EXT-PAJAZETOVIC-0043
EXT-PAJAZETOVIC-0044
EXT-PAJAZETOVIC-0045
EXT-PAJAZETOVIC-0046
                                                950.1




         YUGOSLAVIA
0

    Extradition treaty. Signed at Belgrade
       October 25, 1901; entered into force
       June 12, 1902.
       32 Stat. 1890; TS 406; 12 Bevans 1238.   950.3




                         EXT-PAJAZETOVIC-0047
S
                                    YUGOSLAVIA 950.3




                               EXTRAD ITION
        Treaty signed at Belgrade for the United States and Serbia October 25,
             1901
        Senate advice and consent to ratification January27, 1902
        Ratified by the President of the United States March 7, 1902
        Ratified by Serbia March 17, 1902
        Ratifications exchanged at Belgrade May 13, 1902
        Proclaimed by the President of the United States May 17, 1902
        Entered into force June 12, 1902
                                                    32 Stat. 1890; Treaty Series 406


      The United States of America and His Majesty the King of Servia, being
    desirous to confrm their friendly relations and to promote the cause of Justice,
    have resolved to conclude a treaty for the extradition of fugitives from justice
    between the United States of America and the Kingdom of Servia, and have
    appointed for that purpose the following Plenipotentiaries:
      The President of the United States of America, Charles S. Francis, Envoy
    Extraordinary and Minister Plenipotentiary to His Majesty the King of
    Sex-via.
       His Majesty the King of Servia, M. Michel V. Vouitch, President of His
    Council of Ministers, Minister for Foreign Affairs, Senator, Grand Officer
    of the Order of Miosh the Great, Grand Cross of the Order of Takovo, Officer
    of the Order of the White Eagle, etc. etc.,
    who, after having communicated to each other their respective full powers,
    found in good and due form, have agreed upon and concluded the following
    articles:

                                      ARTICLE I

      The Government of the United States and the Government of Servia
    mutually agree to deliver up persons who, having been charged with or con-
    victed of any of the crimes and offenses specified in the following article,

.   committed within the jurisdiction of one of the high contracting parties, shall
    seek an asylum or be found within the territories of the other: Provided,
    that this shall oniy be done upon such evidence of criminality as, according to




                                             EXT-PAJAZETOVIC-0048
    950.4 U.S. EXTRADITION TREATIES

.
    the laws of the place where the fugitive or person so charged shall be found,
    would justify his or her apprehension and commitment for trial if the crime
    or offense had been committed there.
                                      ARTICLE II

      Extradition shall be granted for the following crimes and offenses:
         1. Murder, comprehending assassination, panicide, infanticide, and poi-
    soning; attempt to commit murder; manslaughter, when voluntary.
        2. Arson.
        3. Robbery, defined to be the act of feloniously and forcibly taking from
    person of another money or goods, by violence or putting him in fear;
    burglary, defined to be the act of breaking, and entering by night, into the
    dwelling house of another, with intent to commit felony; housebreaking or
    shopbreaking.
        4. Forgery, or the utterance of forged papers; the forgery or falsification
    of official acts of government, of public authorities, or of courts of justice, or
    the utterance of the thing forged or falsified.
        5. The counterfeiting, falsifying or altering of money, whether coin or
    paper, or of instruments of debt created by national, state, provincial, or
    municipal governments, or of coupons thereof, or of banknotes, or the utter-

.   ance or circulation of the same; or the counterfeiting, falsifying or altering of
    seals, dies or stamps of state; of postage and revenue stamps.
         6. Embezzlement by public officers; embezzlement by persons hired or
    salaried, to the detriment of their employers; larceny; obtaining money, valu-
    able securities or other property by false pretenses, or receiving money, valu-
    able securities or other property, knowing the same to have been embezzled,
    stolen or fraudulently obtained, 'when such act is made criminal by the laws
    of both countries and the amount of money or the value of the property
    fraudulently obtained or received, is not less than two hundred dollars or one
    thousand francs in gold.
         7. Fraud or breach of trust by a ballee, banker, agent, factor, trustee, or
    other person acting in a fiduciary capacity, or director or member or officer
    of any company, when such act is made criminal by the laws of both coun-
    tries and the amount of money or the value of the property misappropriated
    is not less than two hundred dollars or one thousand francs in gold.
         8. Perjury; subornation of perjury.
         9. Rape; abduction; kidnapping.
       10. Wilful and unlawful destruction or obstruction of railroads which
    endangers human life.
       11. Crimes committed at sea:
       a. Piracy, by statute or by the law of nations.
       b. Revolt, or conspiracy to revolt, by two or more persons on board a ship
     on the high seas against the authority of the master.




.
                         EXT-PAJAZETOVIC-0049
C
                                   YUGOSLAVIA 950.5



      c. Wrongfully sinking or destroying a vessel at sea, or attempting to do so.
      d. Assaults on board a ship on the high seas with intent to do grievous
    bodily harm.
       12. Crimes and offenses against the laws of the United States of America
    for the suppression of slavery and slave trading.
       Extradition is also to take place for participation in any of the crimes and
    offenses mentioned in this Treaty, provided such participation may be pun-
    ished in the United States as felony and in Servia as crime or offense as before
    specified.
                                     ARTICLE III

       Requisitions for the surrender of fugitives from justice shall be made by
    the Governments of the high contracting parties through their diplomatic
    agents, or in the absence of such through their respective superior consular
    officers.
       If the person whose extradition is requested shall have been convicted of a
    crime or offense, a duly authenticated copy of the sentence of the Court in
    which he has been convicted, or if the fugitive is merely charged with crime, a
    duly authenticated copy of the warrant of arrest in the country where the
    crime has been committed, and of the depositions or other evidence upon
    which such warrant was issued, shall be produced.
       The extradition of fugitives under the provisions of this Treaty shall be
    carried out in the United States and in Servia, respectively, in conformity
     with the laws regulating extradition for the time being in force in the State
    on which the demand for surrender is made.

                                      ARTICLE IV

       Where the arrest and detention of a fugitive in the United States are
    desired on telegraphic or other information in advance of the presentation
    of formal proofs, complaint on oath, as provided by the statutes of the United
    States, shall be made by an agent of the Government of Servia before a judge
    or other magistrate authorized to issue warrants of arrest in extradition cases.
       In the Kingdom of Servia the diplomatic or consular officer of the United
    States shall apply to the Foreign Office, which will immediately cause the
    necessary steps to be taken in order to secure the provisional arrest and de-
    tention of the fugitive.
       The provisional detention of a fugitive shall cease and the prisoner be
    released if a formal requisition for his surrender, accompanied by the neces-
    sary evidence of criminality, has not been produced under the stipulations of
    this Treaty, within two months from the date of his provisional arrest and
    detention.


.
                                           EXT-PAJAZETOVIC-0050
    950.6 U.S. EXTRADITION TREATIES

I
                                      ARTICLE V

       Neither of the high contracting parties shall be bound to deliver up its own
    citizens or subjects under the stipulations of this Treaty.
                                     ARTICLE VI

       A fugitive criminal shall not be surrendered if-the offense in respect of
    which his surrender is demanded be of a political character, or if he proves
    that the requisition for his surrender has, in fact, been made with a view to
    try to punish him for an offense of a political character.
       No person surrendered by either of the high contracting parties to the
    other shall be triable or tried, or be punished, for any political crime or of.
    fense, or for any act connected therewith, committed previously to his
    extradition.
       If any questions shall arise as to whether a case comes within the provi-
    sions of this article, the decision of the authorities of the Government on
    which the demand for surrender is made, or which may have granted the
    extradition, shall be final.
                                     ARTICLE VII
      Extradition shall not be granted, in pursuance of the provisions of this
    Treaty, if legal proceedings or the enforcement of the penalty for the act

.   committed by the person claimed has become barred by limitation, accord-
    ing to the laws of the country to which the requisition is addressed.
                                    ARTICLE    VIII
       No person surrendered by either of the high contracting parties to the
    other shall, without his consent, freely granted and publicly declared by him,
    be triable or tried or be punished for any crime or offense committed prior
    to his extradition, other than that for which he was delivered up, until he shall
    have had an opportunity of returning to the country from which he was
    surrendered.
                                      ARTiCLE IX

       All articles seized which are in the possession of the person to be sur-
    rendered at the time of his apprehension, whether being the proceeds of the
    crime or offense charged, or being material as evidence in making proof of
    the crime or offense, shall, so far as practicable and in conformity with the
    laws of the respective countries, be given up to the country making the
    demand, when the extradition takes place. Nevertheless, the rights of third
    parties with regard to such articles shall be duly respected.

                                      ARTICLE X

      If the individual claimed by one of the high contracting parties, in pur-,
    suance of the present Treaty, shall also be claimed by one or several other
    powers on account of crimes or offenses committed within their respective




                        EXT-PAJAZETOVIC-0051
                                    YUGOSLAVIA 950.7



    jurisdictions, his extradition shall be granted to--the State whose demand is
    first received: Provided, that the Government from which extradition is
    sought is not bound by treaty to give preference otherwise.
                                     ARTICLE XI

       The expenses incurred in the arrest, detention, examination, and delivery
    of fugitives under this Treaty shall be borne by the State in whose name the
    extradition is sought: Provided, that the demanding Government shall not
    be compelled to bear any expense for the services of such public officers of
    the Government from which extradition is sought as received a fixed salary;
    and, provided, that the charge for the services of such public officers as
    receive only fees or perquisites shall not exceed their customary fees for the
    acts or services performed by them had such acts or services been performed
    in ordinary criminal proceedings under the laws of the country of which they
    are officers.
       The present Treaty shall take effect on the thirtieth day after the date of
    the exchange of ratifications and shall not act retroactively.
       The ratifications of the present Treaty shall be exchanged at Belgrade as
    soon as possible, and it shall remain in force for a period of six months after
    either of the contracting Governments shall have given notice of a purpose to
    terminate it.
       In witness whereof, the respective Plenipotentiaries have signed this Treaty
    in duplicate and have hereunto affixed their seals.
       Done at Belgrade this twenty-fifth (twelfth) day of October in the year
    of our Lord one thousand nine hundred and one.
                                           CHARLES 5. Fawcis             [SEAL   I
                                           DR. MICHEL VouiTcH            [SEAL}




r
L


                                           EXT-PAJAZETOVIC-0052
